No. 04-99-00067-CV

John TURNER and Bexar County,
Appellants

v.

Arthur WARREN,
Appellee

From the County Court at Law No. 5, Bexar County, Texas
Trial Court No. 232847
Honorable Ray Adams, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice


Delivered and Filed:	June 16, 1999


DISMISSED

	Appellants have filed a motion to withdraw this appeal.  The motion contains a certificate of
service to appellee, who has not opposed the motion.  Therefore, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against appellants.


								PER CURIAM

DO NOT PUBLISH